Citation Nr: 0839907	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 
2004, for the grant of service connection for a postoperative 
scar on the right flank.

2.  Entitlement to an effective date earlier than April 19, 
2004, for the grant of service connection for a postoperative 
scar on the left flank.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for postoperative scars on the right and 
left flanks, effective April 19, 2004.


FINDINGS OF FACT

1.  The veteran's initial claims for service connection for 
postoperative scars on the right and left flanks were filed 
at the RO on April 19, 2004.  Service connection subsequently 
was granted, effective April 19, 2004.
	
2.  There were no informal or formal claims, or written 
intent to file claims for service connection for 
postoperative scars on the right and left flanks dated prior 
to the April 19, 2004, claims.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than April 
19, 2004, for the grant of service connection for a 
postoperative scar on the right flank have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2008).

2.  The requirements for an effective date earlier than April 
19, 2004, for the grant of service connection for a 
postoperative scar on the left flank have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran filed a claim for an increased rating for his 
bilateral chronic pyelonephritis on April 14, 2004.  With his 
claim, he submitted records that showed that postoperative 
scar tissue associated with obstruction in the left 
ureteropelvic junction required balloon dilatation and stent 
placement in February 2004.  He underwent VA genitourinary 
examination in conjunction with his claim for an increased 
rating in June 2004.  At the time of the examination, the 
veteran complained that his postoperative scars were painful.  
Because the June 2004 report of examination demonstrates that 
the veteran was interested in the benefits to which he might 
be entitled as a result of the symptoms associated with his 
scars, the Board finds that the April 14, 2004, submission of 
medical records demonstrating treatment related to scars 
satisfies the requirements for an informal claim for 
benefits.  See 38 C.F.R. §§ 3.155(c); 3.157(a) (2008) (a 
report of examination or hospitalization, which meets certain 
requirements, will be accepted as an informal claim for 
benefits if the report relates to a disability, and may 
establish entitlement).  An informal claim need not expressly 
identify the benefit sought, or the provision which 
corresponds to the benefits sought, but rather need only 
evidence a "belief" that entitlement to benefits exists.  
38 C.F.R. §§ 3.1(p), 3.155(a) (2008); Douglas v. Derwinski, 2 
Vet. App. 103 (1992); Douglas v. Derwinski, 2 Vet. App. 435 
(1992); Akles v. Derwinski, 1 Vet. App. 118 (1991) (to 
require that veterans enumerate which sections they found 
applicable to their request for benefits would change the 
nonadversarial atmosphere in which VA claims are 
adjudicated).  

Having determined that an informal claim for service 
connection for postoperative scars was received on April 14, 
2004, the next question before the Board is whether a formal 
claim for service connection for postoperative scars was 
received within one year of the filing of the informal claim 
for benefits.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 
Vet. App. 413 (1999).  The veteran in this case did not file 
a formal claim for service connection for postoperative 
scars.  Significantly, however, in this case VA did not 
fulfill the requirements of 38 C.F.R. § 3.155(a) by 
forwarding to the appellant an application form once his 
informal claim had been received.  Accordingly, the one-year 
filing period for such application did not begin to run.  
Thus, because the one-year filing period was never triggered, 
the April 2004 date of the veteran's informal claim must, as 
a matter of law, be accepted as the date of his claim or 
application for purposes of determining an effective date 
under 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.400(o), 3.155(a), 3.157(b)(1)(2008); Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b) (2008).  Here, the veteran's postoperative scars 
date from his time in service.  Thus, the later date is the 
date the claim was received.  It is significant that while 
the disability in this case existed for several years, a 
claim must be filed in order for any type of benefit to be 
paid.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file a claim for service connection for 
postoperative scars was filed prior to April 14, 2004, the 
Board finds no evidence of there being such a claim.  The 
first evidence of an intention to file a specific claim for 
service connection for postoperative scars was received on 
April 14, 2004.

Thus, in this case, the only date that could serve as a basis 
for the award of service connection is the date of receipt of 
the veteran's claim for service connection on April 14, 2004.  
The Board finds that there is no legal entitlement to an 
earlier effective date for postoperative scars.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for an earlier 
effective date for service connection for postoperative scars 
and the claims must therefore be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

The veteran's claims for an effective date earlier than April 
14, 2004, for the grants of service connection for 
postoperative scars on the right and left flanks arise from 
his disagreement with the dates assigned following the grants 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the veteran in this 
case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the veteran's private and VA 
treatment records, and afforded him a VA examination with 
respect to his claims in June 2004.  In addition, the veteran 
was offered the opportunity to testify before the Board, but 
he declined this offer.  The Board finds that those actions 
have satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An effective date earlier than April 14, 2004, for the grant 
of service connection for a postoperative scar on the right 
flank is denied.

An effective date earlier than April 14, 2004, for the grant 
of service connection for a postoperative scar on the left 
flank is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


